 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          BRANDON BURRELL,                              CASE NO. C18-1013JLR

11                                Plaintiff,              ORDER
                   v.
12
            JOHN DOE 1, et al.,
13
                                  Defendants.
14

15          On February 8, 2019, the court adopted Magistrate Judge Brian A. Tsuchida’s

16   Report and Recommendation (“R&R”) and dismissed this case with prejudice. (2/8/19

17   Order (Dkt. # 38) at 1; see also R&R (Dkt. # 37).) At that time, Plaintiff Brandon Burrell

18   had failed to timely object to the R&R. (See generally Dkt.) The same day the court

19   adopted the R&R, however, Mr. Burrell filed a motion for a 30-day extension of time to

20   object to the R&R. (Mot. (Dkt. # 40).) On February 19, 2019, the court ordered Mr.

21   Burrell to file and serve on all parties his objections to the R&R, if any, by March 1,

22   2019. (2/19/19 Order (Dkt. # 42) at 2-3.) To date, Mr. Burrell has not filed any


     ORDER - 1
 1   objections to the R&R. (See generally Dkt.) Accordingly, the court does not reconsider

 2   its February 8, 2019, order dismissing this case and DIRECTS the Clerk to close this file.

 3         Dated this 15th day of April, 2019.

 4

 5                                                   A
                                                     The Honorable James L. Robart
 6
                                                     U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
